Citation Nr: 0610455	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an eye disorder as a 
result of radiation exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
issued by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Although the RO 
specifically denied service connection for diabetic 
retinopathy, the Board finds the veteran's claim is more 
properly described as listed of the title page of this 
decision.

In June 2004, the Board remanded the case for additional 
notice and development.  It is now before the Board for 
further appellate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
should service connection be granted on appeal and it is 
unclear whether the RO has requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim."  On remand, VA must do so.

The veteran claims he has an eye disorder as a result of 
radiation exposure during active service with the occupation 
forces in Hiroshima and Nagasaki.  As noted above, the Board 
remanded the case in June 2004 for compliance with the notice 
and assistance provisions of the VCAA, further development 
under the  radiation claim procedures set forth in 38 C.F.R. 
§ 3.311(a), including referral for a radiation dose estimate 
by the Under Secretary for Health, and a de novo review.

VA law provides that in all claims in which it is established 
that a radiogenic disease first became manifest after service 
and was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. §§ 
3.307, 3.309 and it is contended the disease is a result of 
exposure to ionizing radiation in service an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  When dose estimates provided are reported as a range 
of doses to which a veteran may have been exposed, exposure 
at the highest level of the dose range reported will be 
presumed.  38 C.F.R. § 3.311(a)(1) (2005).

In all claims based on participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946, dose data will be requested from the Department of 
Defense.  38 C.F.R. § 3.311(a)(2)(ii).  If military records 
do not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded.  (Emphasis 
added.)  Neither the veteran nor the veteran's survivors may 
be required to produce evidence substantiating exposure if 
the information in the veteran's service records or other 
records maintained by the Department of Defense is consistent 
with the claim that the veteran was present where and when 
the claimed exposure occurred.  38 C.F.R. § 3.311(a)(2), (4).

When a claim is forwarded for review pursuant to § 
3.311(b)(1) the Under Secretary for Benefits shall consider 
the claim with reference to the factors specified in 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary for Health.  If the Under Secretary for 
Benefits determines there is no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311(c).

The Court has held that the Under Secretary for Benefits is 
not explicitly required to refer to the factors listed in 38 
C.F.R. § 3.311(e), but should, rather, consult those factors 
as a point of reference.  Hilkert v. West, 12 Vet. App. 145, 
149-50 (1999).  The rationale for a conclusion that there was 
no reasonable possibility that a veteran's claimed disorder 
was caused by his in-service radiation exposure requires more 
than a cursory explanation.  Stone v. Gober, 14 Vet. App. 116 
(2000).

In a March 2003 statement the veteran reported it was the 
opinion of his private ophthalmologist, Dr. R.C., that his 
eye disorder was the result of radiation exposure.  VA 
medical treatment records dated in August 2001 indicate the 
veteran has a history of bilateral cataract surgery; however, 
records pertaining to such surgery are not associated with 
the record and it is unclear whether he had posterior 
subcapsular cataracts, a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(2)(xvi).  If it is determined a veteran was 
exposed to ionizing radiation as a result of participation in 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, and posterior subcapsular 
cataracts were manifest 6 months or more after such exposure 
the claim must be referred to the Under Secretary for 
Benefits for further consideration before adjudication of the 
claim.  38 C.F.R. § 3.311(b)(1).  On remand, the veteran 
should be asked to sign authorization for release of his 
cataract surgery records and/or to obtain a statement from 
Dr. R. C. as to the type of cataracts that he was diagnosed 
with, and treated for, in particular, whether the veteran had 
posterior subcapsular cataracts.

Moreover, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

In compliance with the June 2004 remand, VA advised the 
veteran, in an October 2004 letter, of what was needed to 
establish service connection on a direct and/or a presumptive 
basis, what VA had done and would do, and what the veteran 
should do; asked him to sign authorization for release of 
records from Dr. R. C. or to provide them himself, to 
identify sources of all non-VA and VA treatment for the 
claimed disorder; and told him that veterans could provide VA 
with the name and location of their command, duties, dates of 
service, and related information necessary to validate 
exposure to nuclear radiation.  In response, the veteran 
provided an Internet article on damages caused by atomic 
bombs and private medical records from Drs. R. C., K. E. C., 
and R. K. A. or provided authorizations to obtain such 
records, which have been associated with the claims file.  
The VA also asked the National Personnel Records Center 
(NPRC) to furnish service medical and personnel records to 
confirm the veteran's radiation risk exposure.  In response, 
the NPRC noted that the record was fire related, that there 
are no Surgeon General Office or service medical records 
available, and that the veteran's personnel information 
cannot be reconstructed.  The VA did not do any further 
development of the veteran's radiation claim.  Therefore, 
this case must be remanded for compliance with the Board's 
June 2004 remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board observes that the veteran's October 1946 separation 
examination report reflects that he was treated for malaria 
while stationed in Japan in July 1945.  In VA Forms 21-
4138(JK) dated in March and September 2003, the veteran gave 
his only "3465 Ordnance TEC 5" as his unit designation.  On 
remand, the veteran should be asked to give a more complete 
designation of his Army unit.  For example, was he assigned 
to the I and X Corps of the Sixth Army; the 1st Battalion of 
the 162d Infantry Regiment (41st Division); the 186th Infantry 
Regiment; the 34th Infantry Regiment (24th Division); or 
Company G of the 2d Battalion, all of which participated in 
the occupation of Hiroshima?  After an appropriate time for a 
response, VA should contact the service department to 
ascertain whether the veteran's unit participated in the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946, based on the information provided by 
the veteran or already in the record.  The Board reminds the 
veteran, if he wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  After which, further development under 
the  radiation claim procedures set forth in 38 C.F.R. § 
3.311(a), including referral for a radiation dose estimate by 
the Under Secretary for Health, and a de novo review should 
be done.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The VA should ask the veteran to sign 
authorization for release of his cataract 
surgery records and/or to obtain a 
statement from Dr. R. Cain as to the type 
of cataracts that he was diagnosed with, 
and treated for, in particular, Dr. Cain 
should opine whether the veteran had 
posterior subcapsular cataracts.  If the 
records are unavailable or an opinion 
cannot be given, the provider should so 
state.

3.  The VA should ask the veteran to give 
a more complete designation of the Army 
unit to which he was attached while 
stationed in Japan, such designation 
should include, the battalion, regiment, 
division, etc.  After he has been given 
an appropriate time to respond, the 
veteran's March and September 2003 VA 
Forms 21-4138, his WD AGO Form 53-55, WD 
AGO Form 100 and any additional 
information provided by the veteran on 
his unit designation should be sent to 
the Department of the Army for an 
opinion as to whether it is likely that 
the veteran participated in the 
occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 until July 
1946.  If the requested opinion cannot be 
made, please have the service department 
so indicate.

4.  After completion of 1, 2 and 3 above, 
VA should complete appropriate 
development of the veteran's claim under 
the provisions of 38 C.F.R. § 3.311, 
including a request for dose data from 
the Department of Defense and, if 
necessary, referral to the Under 
Secretary for Benefits.  If military 
records do not establish presence at or 
absence from a site at which exposure to 
radiation is claimed to have occurred, 
the veteran's presence at the site will 
be conceded.  

5.  After completion of the above, and 
any further development deemed necessary, 
VA should readjudicate the appellant's 
claim both on a direct and presumptive 
basis.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an appropriate period of time to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of the 
law and further develop the claim.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






